While I have some considerable doubt as to the validity of the Palm Beach County Budget Commission Act involved in this case, the rule of constitutional law is that, in case of doubt, the doubt must be resolved in favor of upholding the validity of the legislative Act. Courts have no power per se to declare Acts of the Legislature invalid merely because they may be considered unreasonable, absurd, unworkable, unpopular or nonsensical in their operation. On the contrary a State statute must be upheld unless it is shown beyond every reasonable doubt
to be contrary to some express, or necessarily implied constitutional provision, and that to enforce it results in some direct injury suffered or threatened, presenting a justiciable issue that is made to rest upon the challenged Act. Williams v. Riley, 280 U.S. 78, 74 L. Ed. 175,50 Sup. Ct. Rep. 63.
I therefore give the benefit of the doubt to the Act in question, and concur in Justice WHITFIELD'S opinion holding that it has not been sufficiently shown to be unconstitutional upon the grounds presented in the attack upon it in this case. *Page 742